    Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 1 of 17 PageID #: 28




`                IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          TYLER DIVISION


MICHAEL IVY

V.                                                      NO. 6:19-CV-00242

CITY OF PALESTINE


                    DEFENDANT CITY OF PALESTINE ’S ANSWER TO
                           VERIFIED COMPLAINT

TO THE HONORABLE JEREMY D. KERNODLE

          Defendant, City of Palestine, files this Answer in response to Plaintiff’s Verified

Complaint (“the Complaint”). The paragraphs below correspond to the same numbered

paragraphs in Plaintiff’s Complaint.

          Pursuant to Federal Rule of Civil Procedure 8(b) and (c), Defendant denies each and

every allegation contained in Plaintiff’s Original Complaint except for those expressly admitted

herein.

          1.     Defendant admits the Court has jurisdiction over Plaintiff’s federal claims.

          2.     Defendant admits the allegations in paragraph 2 of the Complaint.

          3.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 3 of the complaint and therefore denies. The last

sentence contain legal conclusions that Defendant is required to neither admit nor deny.


                                                                                                   1
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 2 of 17 PageID #: 29



        4.      Defendant admits it is a home-rule city within the State of Texas. Defendant

admits it owns and operates the Palestine Athletic Complex. The last three sentences of this

paragraph contain legal conclusions that Defendant is required to neither admit nor deny, but to

the extent a response is required, it is denied.

        5.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 5 of the complaint and therefore denies. Defendant

admits that the City of Palestine is located within the Eastern District of Texas.

        6.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 6 of the complaint and therefore denies.

        7.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 7 of the complaint and therefore denies.

        8.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 8 of the complaint and therefore denies. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny.

This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.

        9.      Defendant denies the allegations contained in paragraph 9 of the complaint.

       10.      This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

       11.      Defendant admits Plaintiff has quoted portions of language from 42 U.S.C Section

12101(A)(5) which does not requires the Defendant to admit or deny. This paragraph contain

                                                                                                   2
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 3 of 17 PageID #: 30



legal conclusions that Defendant is required to neither admit nor deny, but to the extent a

response is required, it is denied.

      12.       Defendant admits Plaintiff has quoted portions of language from 42 U.S.C

12101(b)(1)(2) & (4) which does not require the Defendant to admit or deny. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

      13.       Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12101(b)(2)(A)(iv), 42 U.S.C. Section 12183(a) & (b), 28C.F.R. Section 36.402, 28

C.F.R. Section 36.406, 42 U.S.C. Section 12183(a)(1)(2) which does not require the Defendant

to admit or deny. This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

    14.         Defendant admits Plaintiff has quoted portions of language from 28C.F.R. Section

36.401, 402, 406(a)(1) which does not require the Defendant to admit or deny. The remainder of

this paragraph contain legal conclusions that Defendant is required to neither admit nor deny.

This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.

    15.         Defendant admits Plaintiff has quoted portions of language from 28C.F.R. Section

36.406(5)(ii) which does not require the Defendant to admit or deny. The remainder of this

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This



                                                                                                   3
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 4 of 17 PageID #: 31



paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

    16.         Defendant denies the allegations contained in paragraph 16 of the complaint.

Defendant pleads existing facilities under 28 C.F.R. Section 35.150 (a)(1) and (3) and (b) which

states in part “A public entity shall operate each service, program, or activity so that the service,

program, or activity, when viewed in its entirety, readily accessible to and usable by individuals

with disabilities. This paragraph does not-

                (1) Necessarily require a public entity to make each of its existing facilities

accessible to and usable by individuals with disabilities;

                (3) Require a public entity to take any action is can demonstrate would result in a

fundamental alteration in the nature of a service, program or activity or in undue financial and

administrative burdens”.

    17.         Defendant admits that a men’s and women’s bathroom underwent alteration in

2016.

   18.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of paragraph 18 of the complaint and therefore

denies.   The remainder of paragraph 18 quotes portions of language from 28C.F.R. Section

36.406(5)(ii), 208.2.4, 502.2, 502.3, 3.201, 402.2, 206.2.4, 604.5.1, 609.4, 604.7 and 208.3.1.

which contain legal conclusions that Defendant is required to neither admit nor deny, but to the

extent a response is required, it is denied. The remainder of paragraph 18 the Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations and



                                                                                                        4
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 5 of 17 PageID #: 32



therefore denies. This paragraph is merely the Plaintiff’s description of his claims which does

not require admission or denial, but to the extent a response is required, it is denied.

    19.         Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 19 of the complaint and therefore denies. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

     20.        This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

     21.        Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 21 of the complaint and therefore denies. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

    22.         Defendant denies the allegations contained in paragraph 22 of the complaint.

    23.         Defendant admits it is a home-rule city. Otherwise the Defendant denies the

remaining allegations contained in paragraph 23 of the complaint.

    24.         Defendant admits Plaintiff has quoted portions of language from 28C.F.R. Section

36.150 which does not require the Defendant to admit or deny.        This paragraph contain legal

conclusions that Defendant is required to neither admit nor deny. This paragraph is merely the



                                                                                                    5
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 6 of 17 PageID #: 33



Plaintiff’s description of his claims which does not require admission or denial, but to the extent

a response is required, it is denied.

    25.         Defendant admits Plaintiff has quoted portions of language from 28C.F.R. Section

36.149 which does not require the Defendant to admit or deny.       This paragraph contain legal

conclusions that Defendant is required to neither admit nor deny. This paragraph is merely the

Plaintiff’s description of his claims which does not require admission or denial, but to the extent

a response is required, it is denied.

   26.          Defendant admits Plaintiff has quoted portions of language from 28C.F.R. Section

36.151(a)(1) which does not require the Defendant to admit or deny. This paragraph contain

legal conclusions that Defendant is required to neither admit nor deny. This paragraph is merely

the Plaintiff’s description of his claims which does not require admission or denial, but to the

extent a response is required, it is denied.

   27.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   28.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   29.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.



                                                                                                      6
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 7 of 17 PageID #: 34



   30.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 30 of the complaint and therefore denies. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny, but to the extent a

response is required, it is denied.

   31.          Defendant denies the allegations contained in paragraph 31 of the complaint.

   32.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(b)(1)(A)(ii)-(iii) and 12182(b)(1)(B), 28C.F.R. Section 36.202(b)-(e), 302(b),

203(a) and pt. 36, App. B, at 631-633, 651 which does not require the Defendant to admit or

deny. This paragraph contain legal conclusions that Defend ant is required to neither admit nor

deny. This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.

   33.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in the second sentence of paragraph 33 of the complaint and therefore

denies.      Defendant admits Plaintiff has quoted portions of language from 42 U.S.C. Section

12181(a)(5) which does not require the Defendant to admit or deny. This paragraph contain legal

conclusions that Defendant is required to neither admit nor deny. This paragraph is merely the

Plaintiff’s description of his claims which does not require admission or denial, but to the extent

a response is required, it is denied.

  34.           Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182 and 12182(b)(2)(A)(ii) which does not require the Defendant to admit or deny.

This paragraph contain legal conclusions that Defendant is required to neither admit nor deny.



                                                                                                      7
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 8 of 17 PageID #: 35



This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.

   35.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(b)(2)(A)(ii) which does not require the Defendant to admit or deny.      This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   36.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   37.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

    38.         This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   39.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 39 of the complaint and therefore denies. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.



                                                                                                    8
  Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 9 of 17 PageID #: 36



   40.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(b)(2)(A)(iv) & (v) which does not require the Defendant to admit or deny.        This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   41.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

    42.         Defendant admits it “owns” and “operates” the athletic complex. Otherwise the

remainder of this paragraph contain legal conclusions that Defendant is required to neither admit

nor deny, but to the extent a response is required, it is denied.

   43.          Defendant admits receiving a demand letter but denies it provided sufficient

notice of demands. Defendant is without knowledge or information sufficient to form a belief as

to the truth of receiving an informal complaint filed with the United States Department of Justice

and therefore denies.

   44.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 44 of the complaint and therefore denies. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.




                                                                                                    9
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 10 of 17 PageID #: 37



    45.         This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   46.          Defendant denies the allegations contained in paragraph 46 of the complaint.

   47.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(a) which does not require the Defendant to admit or deny. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

    48.         Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(a) which does not require the Defendant to admit or deny. This paragraph contain

legal conclusions that Defendant is required to neither admit nor deny. This paragraph is merely

the Plaintiff’s description of his claims which does not require admission or denial, but to the

extent a response is required, it is denied.

   49.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(a)(5), 42 U.S.C. Section 12101(a)(7) and U.S.C. Section 12101(a)(8) which does

not require the Defendant to admit or deny.        This paragraph contain legal conclusions that

Defendant is required to neither admit nor deny. This paragraph is merely the Plaintiff’s

description of his claims which does not require admission or denial, but to the extent a response

is required, it is denied.

    50.         Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12101(b)(1)-(2) which does not require the Defendant to admit or deny.         This

                                                                                                   10
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 11 of 17 PageID #: 38



paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

  51.           Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(a)(i) which does not require the Defendant to admit or deny. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

  52.           Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(a)(ii) which does not require the Defendant to admit or deny.     This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

   53.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12101(a)(5) which does not require the Defendant to admit or deny.     This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

   54.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182 which does not require the Defendant to admit or deny. This paragraph contain

legal conclusions that Defendant is required to neither admit nor deny. This paragraph is merely



                                                                                                 11
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 12 of 17 PageID #: 39



the Plaintiff’s description of his claims which does not require admission or denial, but to the

extent a response is required, it is denied.

   55.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   56.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   57.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 57 of the complaint and therefore denies. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   58.          Defendant admits Plaintiff has quoted portions of language from H.R. Rep. No.

101-485(III), 1990 U.S.C.C.A.N. and PGA Tour, Inc. v. Martin which does not require the

Defendant to admit or deny.      This paragraph contain legal conclusions that Defendant is

required to neither admit nor deny. This paragraph is merely the Plaintiff’s description of his

claims which does not require admission or denial, but to the extent a response is required, it is

denied.

   59.          Defendant admits Plaintiff has quoted portions of language from 42 U.S.C.

Section 12182(a)(i) which does not require the Defendant to admit or deny. Defendant is without

knowledge or information sufficient to form a belief as to the truth of all the allegations in

                                                                                                     12
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 13 of 17 PageID #: 40



paragraph 59 of the complaint and therefore denies. This paragraph contain legal conclusions

that Defendant is required to neither admit nor deny. This paragraph is merely the Plaintiff’s

description of his claims which does not require admission or denial, but to the extent a response

is required, it is denied.

   60.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 60 of the complaint and therefore denies. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   61.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   62.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 62 of the complaint and therefore denies. This paragraph

contain legal conclusions that Defendant is required to neither admit nor deny. This paragraph is

merely the Plaintiff’s description of his claims which does not require admission or denial, but to

the extent a response is required, it is denied.

   63.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   64.          Defendant denies the allegations contained in paragraph 64 of the complaint.



                                                                                                  13
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 14 of 17 PageID #: 41



   65.          Defendant admits Plaintiff has quoted portions of language from Tex. Gov’t Code

Section 469.001(a) which does not require Defendant to admit or deny. This paragraph contain

legal conclusions that Defendant is required to neither admit nor deny. This paragraph is merely

the Plaintiff’s description of his claims which does not require admission or denial, but to the

extent a response is required, it is denied.

   66.          Defendant is without knowledge or information sufficient to form a belief as to

the truth of all the allegations in paragraph 66 of the complaint and therefore denies. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   67.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   68.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 68 of the complaint and therefore denies. This paragraph

is merely the Plaintiff’s description of his claims which does not require admission or denial, but

to the extent a response is required, it is denied.

   69.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   70.          Defendant denies the allegations contained in paragraph 70 of the complaint.

                                                                                                   14
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 15 of 17 PageID #: 42



   71.          Defendant admits Plaintiff has quoted portions of language from Tex. Hum. Res.

Code Ann. Section 121.001 and 121.003(a) which does not require the Defendant to admit or

deny.    This paragraph contain legal conclusions that Defendant is required to neither admit nor

deny. This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.

   72.          Defendant admits Plaintiff has quoted portions of language from Tex. Hum. Res.

Code Ann. Section 121.001(4)(A) which does not require the Defendant to admit or deny.

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 72 of the complaint and therefore denies. This paragraph contain legal

conclusions that Defendant is required to neither admit nor deny, but to the extent a response is

required, it is denied.

   73.          Defendant admits Plaintiff has quoted portions of language from Tex. Hum. Res.

Code Ann. Section 121.001(5) which does not require the Defendant to admit or deny. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   74.          Defendant admits Plaintiff has quoted portions of language from Tex. Hum. Res.

Code Ann. Section 121.003(d)(1) & (2) which does not require the Defendant to admit or deny.

This paragraph contain legal conclusions that Defendant is required to neither admit nor deny.

This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.



                                                                                                   15
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 16 of 17 PageID #: 43



   75.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   76.          This paragraph contain legal conclusions that Defendant is required to neither

admit nor deny. This paragraph is merely the Plaintiff’s description of his claims which does not

require admission or denial, but to the extent a response is required, it is denied.

   77.          Defendant admits Plaintiff has quoted portions of language from Tex. Hum. Res.

Code Ann. Section 121.004(a)(1)-(2) which does not require the Defendant to admit or deny.

This paragraph contain legal conclusions that Defendant is required to neither admit nor deny.

This paragraph is merely the Plaintiff’s description of his claims which does not require

admission or denial, but to the extent a response is required, it is denied.

   78.          Defendant admits Plaintiff has quoted portions of language from Tex. Hum. Res.

Code Ann. Section 121.004(a)(3) which does not require the Defendant to admit or deny. This

paragraph contain legal conclusions that Defendant is required to neither admit nor deny. This

paragraph is merely the Plaintiff’s description of his claims which does not require admission or

denial, but to the extent a response is required, it is denied.

   79.          Defendant admits Plaintiff has quoted portions of language from Diaz v. Doneraki

Restaurants, Inc. which does not require the Defendant to admit or deny. This paragraph contain

legal conclusions that Defendant is required to neither admit nor deny. This paragraph is merely

the Plaintiff’s description of his claims which does not require admission or denial, but to the

extent a response is required, it is denied.



                                                                                                   16
 Case 6:19-cv-00242-JDK Document 4 Filed 08/25/19 Page 17 of 17 PageID #: 44



       The Defendant denies that Plaintiff is entitled to the relief requested in the prayer portion

of the Complaint.

       WHEREFORE, the Defendant requests that Plaintiff take nothing in this action.




                                              Respectfully submitted

                                              JEFF HERRINGTON
                                              509 North Church Street
                                              P.O. Drawer 2943
                                              Palestine, Texas 75802
                                              Tel: (903) 723-1212
                                              Fax: (903) 723-3434



                                              By:      /s/ Jeff Herrington
                                                    Jeff Herrington
                                                    State Bar No. 09538500
                                                    jherrington17@hotmail.com
                                                    Attorney for Defendant
                                                    City of Palestine




                               CERTIFICATE OF SERVICE

  This document was filed and served electronically in compliance with Local
Rule CV-5(a) on August 25, 2019


                                                    _/s/ Jeff Herrington_____________________
                                                    Jeff Herrington




                                                                                                  17
